DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Kendall, Reg. No.: 46,246 on November 3, 2021.
The application has been amended as follows: 
A.	Please enter the claim set of 10/26/21; and
B.	Please further amend the claim set of 10/26/21 regarding claims 1,14 and 18, wherein underline is addition and 












generating, by the magnetic resonance system, a first three-dimensional representation of a patient; 
reorienting the three-dimensional representation over time based on a model of motion of the patient including three-dimensional motion of the patient from the model of motion of the patient; 
simulating magnetic resonance scanning of the patient from the reoriented three- dimensional representation over time, the simulating of the magnetic resonance scanning including simulating a line order for k-space measurements where the k-space measurements at different times are simulated from the reoriented three-dimensional representation at different orientations based on the model of motion of the patient;
reconstructing a second three-dimensional representation from the k-space measurements of the simulated scanning of the three-dimensional representation as reoriented over time subject to the three-dimensional motion of the patient from the model of motion of the patient;
training, by a machine using deep learning, a network determining a score indicating a level of motion artifact based on a difference between the first three- dimensional representation and the second three-dimensional representation subject to the three-dimensional motion of the patient, wherein the score is an error metric or difference relating an amount of motion artifact; and 
storing the machine-learned network.  

reconstructing a three-dimensional representation of a patient from a magnetic resonance scan of the patient; 
determining a level of the motion artifact in the three-dimensional representation from a machine-learned network in response to input of the three-dimensional representation to the machine-learned network, the machine learned network trained to output a determined score indicating the level of the motion artifact based on a difference between three-dimensional representations in training data, wherein at least one three-dimensional representation in the training data is subjected to simulated three-dimensional motion based on a motion model and the determined score is an error metric or difference relating an amount of motion artifact; and 
displaying the level of the motion artifact with an image from the three-dimensional representation.  









18. (further amended) A method for machine learning to determine motion artifact, the method comprising: 
creating training data from a first magnetic resonance reconstruction from k-space data generated using a scan acquisition order applied to a volumetric-slice magnetic resonance reconstruction subject to patient motion from a motion model including three-dimensional motion of the patient motion from the motion model; 
determining an error of the first magnetic resonance reconstruction compared to the volumetric-slice magnetic resonance reconstruction subject to the patient motion from the motion model; 
training, by a machine, a neural network receiving a second magnetic resonance reconstruction from a magnetic resonance scan and determining and outputting a score indicating a level of motion artifact, the training using the training data and the error of the first magnetic resonance reconstruction compared to the volumetric-slice magnetic resonance reconstruction subject to the patient motion from the motion model, wherein the score is an error metric or difference relating an amount of motion artifact; and 
storing the machine-learned neural network.  






Response to Amendment
The after final amendment was received 10/26/21 and is “OK TO ENTER”. Claims 1-5 and 7-20 are pending wherein claims 1,14 and 18 are further amended as shown in the above EXAMINER’S AMENDMENT.
Response to Arguments
Applicant’s arguments, see remarks, pages 11,12, emphasis added:
“As discussed above, Kaditz, et al. disclose an MR model that estimates MR information (see paragraphs 9 and 18). The MR model is trained based on raw MR signals to model a dynamic response of an imaging volume subject to an excitation field (see paragraph 123). Training proceeds to reduce an error between the modeled dynamic response and an actual response from an MR scan (see paragraph 159). Once trained, the MR model accepts as input MR scan parameters (e.g. the excitation field) and outputs and estimate of a dynamic response. Kaditz, et al. are silent on training the MR model to output a score indicating a level motion artifact because such a score is not part of the dataset Kaditz, et al. use to train the MR model nor the output of the MR model. Further, the MR model accepts as input MR scan parameters, not a difference between 3D representations.”

, filed 10/26/21, with respect to 35 USC 102/103 have been fully considered and are persuasive in view of the above EXAMINER’S AMENDMENT.  The 35 USC 103 rejection of claims1,2,3,6,8,9,12,13 and 4,5 and 7 and 10 and 11 and the 35 USC 102 rejection of claims 14,16,17,18,19 and the 35 USC 103 rejection of claims 15,20 have been withdrawn. Thus all rejections are withdrawn in the Office action of 9/1/21.






Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed for the same reasons as presented above, reproduced below:
“‘…Kaditz, et al. are silent on … a score is … the output of the MR model…’

, filed 10/26/21, with respect to 35 USC 102/103 have been fully considered and are persuasive in view of the above EXAMINER’S AMENDMENT.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PAWAR et al. (US Patent App. Pub. No.: US 2021/0225047 A1) is pertinent as outputting a score, via fig. 3: “Error”, during training as shown in fig. 3 as a whole. However, Pawar does not teach claim 1’s “a network determining a score”. Instead, Pawar teaches fig. 3:308: “Loss Function” determining the score or said fig. 3:“Error”.


GREEN et al. (US Patent App. Pub. No.: US 2019/0370638 A1) is pertinent as teaching back-propagating loss-function (similar to said PAWAR’s)-determined error values and minimizing the error/difference between fig. 1:112:132: “input data”: “Decoded Data”, corresponding to the claimed score, during training and outputting the propagation starting from a layer of fig. 1:130: “Neural Network Decoder” back to fig. 1: “Environmental Filter” and finally back to a layer of fig. 1:110: “Neural Network Encoder”, resulting in said fig. 1:130: “Neural Network Decoder” being trained as shown in fig. 2:130/230: “Decoder”. In contrast:
claim 1 states, “a network determining a score”; 
claim 14 states, “the machine learned network trained to output a determined score”; and
claim 18 states, “a neural network …determining and outputting a score”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667